Citation Nr: 1455840	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  07-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post right meniscectomy, removal of semilunar cartilage, prior to December 28, 2009.

2.  Entitlement to an effective date for the grant of service connection for a right knee scar disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 20 percent for cervical disc disease. 

4.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977. 

This matter is on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  In December 2011, the Board remanded the claims for additional development.

In July 2013, the Board issued a decision that denied a rating in excess of 10 percent for status post right meniscectomy, removal of semilunar cartilage, prior to December 28, 2009 and a rating in excess of 20 percent for cervical disc disease.  The Board additionally granted a separate 10 percent rating for a right knee scar.  A claim for TDIU was remanded for further development. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

Pursuant to a July 2014 Joint Motion for Partial Remand (JMPR) by the parties, the Court vacated and remanded the Board's July 2013 decision with respect to his increased rating claims for his right knee prior to December 28, 2009, and for his cervical disc disease.  The Court additionally determined that in granting the separate 10 percent disability rating for a right knee scar the Board erred in assigning an effective date in the first instance.  Additional claims adjudicated in the July 2013 BVA Decision, pertaining to increased ratings for the Veteran's right knee since December 28, 2009 and an increased rating for right arm numbness and weakness were not disturbed by the July 2014 JMPR.  
The Veteran testified before a Decision Review Officer (DRO) in June 2009.  A transcript of the hearing is of record.  In an October 2011 statement to the Board, the Veteran, through his representative, withdrew his request for a BVA videoconference hearing on his increased evaluation issues on appeal.  38 C.F.R. § 20.702(e) (2014).  A Board hearing held in February 2011 does not pertain to the remaining issues on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to an effective date for the grant of service connection for a right knee scar disability, entitlement to a rating in excess of 20 percent for cervical disc disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 28, 2009 the Veteran's service-connected status post right meniscectomy, removal of semilunar cartilage, demonstrated limitation of flexion to 45 degrees; extension limited to 10 degrees was additionally demonstrated.  

2.  Prior to December 28, 2009, the Veteran's service-connected status post right meniscectomy, removal of semilunar cartilage, was shown to have been productive of complaints of pain and weakness; ankylosis, recurrent subluxation or lateral instability, and malunion of the tibia and fibula were not demonstrated.


CONCLUSIONS OF LAW

1.  Prior to December 28, 2009, the criteria for a rating in excess of 10 percent for status post right meniscectomy, removal of semilunar cartilage, were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5259 (2014). 

2.  Prior to December 28, 2009, the criteria for entitlement to a separate 10 percent rating for limitation of flexion of the right knee were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.71a, DC 5260 (2014).

3.  Prior to December 28, 2009, the criteria for entitlement to a separate 10 percent rating for limitation of extension of the right knee were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.71a, DC 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

On appeal remains whether the Veteran is entitled to a rating in excess of 10 percent prior to December 28, 2009.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under DC 5260, a 10 percent evaluation is warranted where knee flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where knee flexion is limited to 30 degrees. 

The following diagnostic codes are also relevant to the claim:

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is warranted where knee extension is limited to 10 degrees, 20 percent evaluation is warranted where knee extension is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.

Under 38 C.F.R. § 4.71a, DC 5258, dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling.

The only recorded ranges of motion during the time period at issue are as follows: a VA examination report, dated in October 2006, shows that the Veteran's right knee had extension to -5 degrees, and flexion to 70 degrees.  Repetitive range of motion testing was not done due to the degree of existing pain with range of motion.  A VA examination report, dated in April 2009, shows that the Veteran's right knee had extension to -10 degrees, and flexion to 80 degrees. 

VA progress notes show the following ranges of motion for the right knee: extension to 0 degrees, and flexion to 45 degrees (active), and 0 degrees, and flexion to 90 degrees (passive) (February 2008); extension to 0 degrees, and flexion to 90 degrees (March 2008), and extension to 10 degrees, and flexion to 85 degrees (June 2008).  There was also a notation of a FROM (full range of motion) (August 2007) (specific degrees of motion were not provided).  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  A separate compensable rating can only be awarded for symptoms that meet the criteria for a compensable rating.  Separate ratings may be granted based on limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261, where both meet the criteria for a compensable rating.  VAOPGCPREC 09-98 (1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59,990 (2004).

Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See DC 5260, 5261.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.   

Prior to December 28, 2009, the evidence demonstrates that the Veteran had arthritis of the right knee.  Because the evidence above reflects range of motion testing meeting both the criteria for a 10 percent rating under DC 5260 (flexion limited to 45 degrees) and for a 10 percent rating under DC 5261 (extension limited to 10 degrees), and resolving doubt in the Veteran's favor, the Board finds that separate 10 percent disability ratings are warranted under both DC 5260 and DC 5261. 

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), there is no evidence of right knee ankylosis for a higher rating under DC 5256.  To the contrary, an active range of motion of the right knee has been documented throughout the appeal period.  Similarly, as there is no evidence of a dislocated right semilunar cartilage, a higher rating under DC 5258 is not applicable.  In this regard, the RO has rated the Veteran under DC 5259 during this time period, and this diagnostic code indicates that the semilunar cartilage has been removed.  Malunion of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263) were also not demonstrated.

A separate rating under Diagnostic Code 5257 is additionally not warranted, prior to December 28, 2009.  Diagnostic Code 5257 is described by other impairment of the knee or slight, moderate, or severe, subluxation or lateral instability of the knee. At an October 2006 VA examination, the Veteran reported that his knee "gives out."  Appropriate testing could not be completed due to pain.  Subsequently, at a February 2008 VA treatment visit the Veteran denied any acute popping or swelling of his right knee.  The Veteran reported falling several times due to his knee giving out.  Thereafter, at a March 2008 VA treatment record it was noted that there was no varus, valgus or instability.  Patellar subluxation was additionally not demonstrated.  At a June 2008 VA treatment record it was noted that the Veteran's right knee was ligamentously stable.  Additionally, at an April 2009 VA examination it was noted that anterior and posterior drawer testing were negative and instability was not demonstrated.  Based on this evidence an additional rating under DC 5257 is not warranted.  The Board finds that the Veteran's symptoms are fully contemplated by other, more appropriate codes.

In summary, separate 10 percent disability ratings are warranted for the Veteran's service-connected right knee, prior to December 28, 2009 under both DC 5260 (limitation of flexion) and DC 5261 (limitation of extension).  An increased rating under any other applicable diagnostic code is not warranted.

II. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his right knee claim prior to December 28, 2009, he was afforded VA examinations in October 2006 and April 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there was a material change in the severity of the Veteran's service-connected disability.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claim, prior to December 28, 2009.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A separate 10 percent disability rating for limitation of flexion of the right knee is granted subject to the laws and regulations governing the award of monetary benefits. 

A separate 10 percent disability rating for limitation of extension of the right knee is granted subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for status post right meniscectomy, removal of semilunar cartilage, prior to December 28, 2009, is denied.


REMAND

Pursuant to the parties July 2014 JMPR, the Board will remand the Veteran's remaining claims for further development. 

Effective Date Grant of Service Connection Right Knee Scar-  In its July 2013 decision, the Board granted a separate 10 percent disability evaluation for the Veteran's right knee scar disability.  The July 2014 JMPR determined that the Board had erred when it assigned an effective date for service connection for a right knee scar in the first instance.  As such, the Board will remand this issue so that the RO can first assign an effective date for the award of the 10 percent disability evaluation. 

Cervical Disc Disease- With respect to the Veteran's increased rating claim for cervical disc disease, the Court determined that the February 2012 VA examination and opinion were inadequate without further clarification.  The February 2012 VA examiner opined that it was not possible to provide the additional functional limitation of the cervical spine during flare-ups in terms of the degree of additional range of motion loss without resorting to speculation because the degree or severity of the flare-up varied depending on the causative factor.  (See JMPR at page (pg.) 7)).  This statement was provided in view of the Veteran's reports of having experienced flare-ups of the cervical spine when he turned his head a lot or rolled it the wrong way when he slept at night.  Id.  In view of the speculative and inconclusive nature of the February 2012 VA examiner's opinion, the Board will remand for a new VA examination to determine the current nature and severity of his service-connected cervical disc disease.   

TDIU-  In July 2013, the Board remanded the Veteran's claim of entitlement to TDIU to have the RO issue a VCAA notice letter and adjudicate the claim in the first instance.  The RO was instructed that if the determination remained unfavorable following review, the Veteran and his representative should be provided by a supplemental statement of the case (SSOC).  These actions were not completed. 

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim and the promulgation of an SSOC if necessary.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  After reviewing the evidence of record, the RO should assign an effective date for a separate 10 percent disability evaluation for the Veteran's right knee scar disability.  If the Veteran is not satisfied with the effective date assigned he is free to initiate an appeal on this matter. 

2.  Schedule the Veteran for an appropriate VA examination to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected cervical spine disability.  The Veteran's Virtual VA and VBMS electronic claims files must be made available to the examiner.  The examiner is asked to indicate that he or she has reviewed the Veteran's entire record. All indicated tests should be accomplished (to include x-rays, electromyography test/nerve conduction studies, etc.), and all clinical findings reported in detail.

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's cervical spine disability-to specifically include, but not limited to, muscle spasms and upper extremity radiculopathy, if any-and provide an assessment of the extent or severity of each.  Any other neurological manifestations of the Veteran's cervical spine disability should be described in detail. 

In setting out orthopedic findings, the examiner should conduct range of motion testing of the cervical spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion of the cervical spine is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during any flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion of the cervical spine.

The examiner must also discuss the frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) caused by the cervical spine disability.  If no bedrest has been prescribed, the examiner should so state.

 Finally, the examiner is requested to provide a discussion of the functional effects of the service-connected cervical (neck) spine disability relative to the Veteran's ability to secure and follow a substantially gainful occupation.

The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal (to include initially adjudicating the issue of entitlement to a TDIU) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


